DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Responsive to the communication dated 7/8/2021.
Claims 1 – 20 are presented for examination.


Priority
ADS dated 2/19/2021 claims domestic benefit of Patent 10268709 dated 4/23/2019 and provisional 61/775244 dated 3/8/2013 and Application 16/363859 dated 3/25/2019.

Information Disclosure Statement
IDS dated 2/19/2021 and 7/8/2021 have been reviewed See attached.

Drawings
The drawings dated 2/19/2021 have been reviewed. They are accepted.

Specification
The abstract dated 2/19/2021 has 110 words, 7 lines and no legal phraseology. The Abstract is accepted.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 12, 13, 14, 16, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and 3 of U.S. Patent No. 10949404 Although the claims at issue are not identical, they are not patentably distinct from each other due to the reasons outlined below.

Claim 1 of the instant application omits elements of claim 2 of patent 10949404 while other elements are simply rephrased or reordered and thereby reciting a claim which is not patentably distinct because the instant claim is a broadening of the 10949404 patent claim 2.

Claim 2 of the instant application omits elements of claim 2 of patent 10949404 while other elements are simply rephrased or reordered and thereby reciting a claim which is not patentably distinct because the instant claim is a broadening of the 10949404 patent claim 2.

Claim 3 of the instant application omits elements of claim 3 patent 10949404 while other elements are simply rephrased or reordered and thereby reciting a claim which is not patentably distinct because the instant claim is a broadening of the 10949404 patent claim 3.

Claim 12 of the instant application omits elements of claim 2 of patent 10949404 while other elements are simply rephrased or reordered and therefore recite a claim which is not patentably distinct because the instant claim is a broadening of the 10949404 patent claim.

Claim 13 of the instant application omits elements of claim 2 of patent 10949404 while other elements are simply rephrased or reordered and therefore recite a claim which is not patentably distinct because the instant claim is a broadening of the 10949404 patent claim.

Claim 14 of the instant application omits elements of claim 11 of patent 10949404 while other elements are simply rephrased or reordered and therefore recite a claim which is not patentably distinct because the instant claim is a broadening of the 10949404 patent claim.

Claim 16 of the instant application omits elements of claim 4 of patent 10949404 while other elements are simply rephrased or reordered and therefore recite a claim which is not patentably distinct because the instant claim is a broadening of the 10949404 patent claim.

Claim 18 of the instant application omits elements of claim 7 of patent 10949404 while other elements are simply rephrased or reordered and therefore recite a claim which is not patentably distinct because the instant claim is a broadening of the 10949404 patent claim.

Claim 19 of the instant application omits elements of claim 8 of patent 10949404 while other elements are simply rephrased or reordered and therefore recite a claim which is not patentably distinct because the instant claim is a broadening of the 10949404 patent claim.









Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



(1) Claims 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rathinam_2011 (US 2011/0145210) in view of Huang_2007 (US 2007/0112886) in view of Nanda_2011 (Simulation Demonstrates Performance downloaded from http://www.oracle.com/technetwork/articles/grid/o11exadata-187987.html).


Claim 1. Rathinam_2011 makes obvious “A computer program product comprising a non-transitory, computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising instructions for, opening a connection to a target database; collecting a snapshot of a current state of a database schema for the target database; receiving a set of proposed changes to the database schema of the target database; building an in-memory model of the database schema comprising a set of model objects which are related according to the database schema, wherein building the in-memory model comprises loading an initial model in memory and applying the first set of changes starting with the initial model (abstract: “… a computing device includes a processor and memory device having stored therein a plurality of instructions which, in response to execution by a processor, cause the processor to connect to a first database, retrieve first metadata from the first database based upon a metadata retrieval policy, and store the first metadata as a first schema view of the first database in a unified data repository… the method includes receiving a request on a computing device to change at least one database object of a first database…”; par 24 - 31: “the invention is directed to a computing device comprising a processor and a memory device having stored therein a plurality of instructions, which in response to be executed by the processor, cause the processor to connect to a first database, retrieve first metadata from the first database… store the first metadata as a first schema view of the first database in a unified data repository… display a user interface to a user of the computing device, and receive a request for data from the user via the user interface… the steps of receiving a request on a computing device to change at least one database object of a first database…”);      

Rathinam_2011 does not explicitly teach accessing a set of rules comprising rules applied by the target database; simulating an application of the set of proposed changes to the target database to create an updated version of the in-memory model, the simulating comprising; selecting a change from the set of proposed changes as a selected change; and mapping the selected changes to a command on the in-memory model to update the in-memory model according to the selected change; applying the set of rules to the updated version of the in-memory model to determine if the set of proposed changes violates the set of rules and, based on a determination that the command violates the set of rules, logging an error in association with the selected change and a state of the in-memory model; determining if a result of simulating the application of the set of proposed changes includes at least one error indicative of failure and, generating a report indicative of a prediction of a failure if the result of simulating the application of the set of proposed changes includes at least one error indicative of failure, and deploying the set of proposed changes to a target environment if the result of simulating the application of the set of proposed changes does not include at least one error indicative of failure.”

Huang_2007 makes obvious accessing a set of rules comprising rules applied by the target database  ;  [evaluating] an application of the set of proposed changes to the target database to create an updated version of the in-memory model (Figure 3; par 49: “… the model may represent all objects in the database or a portion of database objects…” ), the  [evaluating] comprising; selecting a change from the set of proposed changes as a selected change (FIG. 15 1508 “more elements present”; 1500 “select next element”); and mapping the selected changes to a command on the in-memory model to update the in-memory model according to the selected change (par 76: “… during mapping in step 1202, it is discovered that a particular database structural entity is not present in the database model and is present in the desired database model, a drop delta definition structure element is needed to drop the entity from the model…”; par 96: “… these operations may include, for example, modifying the entity, dropping the entity, or adding a new entity…” FIG. 7); applying the set of rules to the updated version of the in-memory model to determine if the set of proposed changes violates the set of rules and  (FIG. 3: 308: “compare” 312: “apply”), based on a determination that the command violates the set of rules  (FIG. 11: “error element” FIG. 14: “codes equal yes or no – return true or false” FIG 15 1514 “error present”), logging an error in association with the selected change and a state of the in-memory model (par 68 “an error report is generated” par 69: “error list 1100”); determining if a result of  [evaluating] the application of the set of proposed changes includes at least one error indicative of failure and, generating a report indicative of a prediction of a failure if the result of simulating the application of the set of proposed changes includes at least one error indicative of failure, and deploying the set of proposed changes to a target environment if the result of simulating the application of the set of proposed changes does not include at least one error indicative of failure” (FIG. 3: 312 “apply module” FIG. 1514 error present yes or no therefore otherwise the process proceeds to the next step which is to apply the changes as per FIG. 3).

Rathinam_2011 and Huang_2007 are analogous art because they are from the same field of endeavor called databases. Before the date of the invention it would have been obvious to a person of ordinary skill in the art to combine Rathinam_2011 and Huang_2007. The rationale for doing so would have been that Rathinam_2011 teaches to access a database before extracting information and storing it while Huang_2007 teaches to open a connection with TCP/IP protocol (FIG. 1; par 36). Therefore it would have been obvious to combine Rathinam_2011 and Huang_2007 for the benefit of having a protocol in order to make a connection with a database to obtain the invention as specified in the claims.

Rathinam_2011 and Huang_2007 does not explicitly teach “simulating”.

Nanda_2011; however, teaches “simulating” page 1: “simulating demonstrates performance” “simulation in SQL performance analyzer to help predict how your application will perform on Oracle” “simulate and measure the activites of your database… to predict the performance you can expect” “based on simulation” “testing suite… to uncover potential issues and predict behavior in the new target environment”).

Huang_2007 and Nanda_2011 are analogous art to the claimed invention because they are from the same filed of endeavor called database changes. At the time of the invention it would have been obvious to a person of ordinary skill in the art to combine Huang_2007 and Nanda_2011. The rational for doing so would have been that Huang_2007 is teaching to evaluate changes in a database and Nanda_2011 teaches to evaluate changes by simulation in order to “uncover potential issues and predict behavior in the new target environment”. Therefore it wouldhave been obvious to combine Huang_2007 and Nanda_2011 for the benefit of predicting performance of the database changes to obtain the invention as specified in the claims.


(2) Claims 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rathinam_2011 (US 2011/0145210) in view of Lucas_2012 (Test-driven database development – Why tSQLt?, August 21, 2012) in view of Huang_2007 (US 2007/0112886) in view of Nanda_2011 (Simulation Demonstrates Performance downloaded from http://www.oracle.com/technetwork/articles/grid/o11exadata-187987.html) in view of data_integrity_2012 (Data integrity downloaded from the waybackmachine archive dated Nov 3 2012 web.archive.org/web/20121103033242/https://docs.oracle.com/cd/B28359_01/server.111/b28318/data_int.htm)

Claim 12. Rathinam_2011 makes obvious “A computer program product comprising a non-transitory, computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising instructions for: opening a connection for a first computing device to a database maintained by a database server; querying the database for a current state of a database schema; collecting a snapshot of the database schema for the database, the snapshot comprising a first set of changes representing the current state of the database; receiving a set of proposed changes to the database schema” (abstract: “… a computing device includes a processor and memory device having stored therein a plurality of instructions which, in response to execution by a processor, cause the processor to connect to a first database, retrieve first metadata from the first database based upon a metadata retrieval policy, and store the first metadata as a first schema view of the first database in a unified data repository… the method includes receiving a request on a computing device to change at least one database object of a first database…”; par 24 - 31: “the invention is directed to a computing device comprising a processor and a memory device having stored therein a plurality of instructions, which in response to be executed by the processor, cause the processor to connect to a first database, retrieve first metadata from the first database… store the first metadata as a first schema view of the first database in a unified data repository… display a user interface to a user of the computing device, and receive a request for data from the user via the user interface… the steps of receiving a request on a computing device to change at least one database object of a first database…”);













Rathinam_2011 does not explicitly teach “building an in-memory model of the database schema according to the first set of changes, the in-memory model of the database schema comprising a set of model objects modeling tables, columns, primary key constraints, foreign key constraints, and data constraints on the columns of the database, the set of model objects related according to the database schema of the database, wherein building the in-memory model comprises loading an initial model in memory and applying the first set of changes starting with the initial model
accessing the in-memory model of the database schema;
accessing a set of rules comprising rules modeling rules applied by the database and additional use defined rules;
simulating an application the set of proposed changes to the database the simulating comprising:
selecting a change from the set of proposed changes as a selected change;
mapping the selected change to a command on the in-memory model to update the in-memory model according to the selected change;
determining if the command violates the set of rules;
based on a determination that the command violates the set of rules, logging an error in association with the selected change and a state of the in-memory model;
determining if a result of simulating the application of the set of proposed changes includes at least one error indicative of failure:
if the result of simulating the application of the set of proposed changes includes at least one error indicative of failure, generating a report indicative of a prediction of a failure, the report including a context of the at least one error indicative of failure; and
if the result of the simulation the application of the set of proposed changes does not include at least one error indicative of failure, deploying the set of proposed changes to the database based on a determination that the application of the set of proposed changes would be successful.”

Lucas_2012 makes obvious  “building an in-memory model of the database schema according to the first set of changes, the in-memory model of the database schema comprising a set of model objects modeling tables, columns, primary key constraints, foreign key constraints, and data constraints on the columns of the database, the set of model objects related according to the database schema of the database, wherein building the in-memory model comprises loading an initial model in memory and applying the first set of changes starting with the initial model” (page 2: “... amock object is like a shadow of the real object; it has the same shape (inputs and output)....”; page 4 – 5: “... mock tables... create an empty copy of a real table for view for test purposes... although you can choose to add selected constraints....” NOTE: the example shown on page 5 illustrates a database schema with tables, columns, primary key constraints, foreign key constraints, and data constraints on the columns of the database).

Rathinam_2011 and Lucas_2012 are analogous art because they are from the same field of endeavor called database. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Rathinam_2011 and Lucas_2012. The rationale for doing so would have been that Rathinam_2011 teaches to manage a database and Lucas_2012 teaches that when managing a database to mock up the schema and test it. Therefore, it would have been obvious to combine Rathinam_2011 and Lucas_2012 for the benefit of making sure the schema works to obtain the invention as specified in the claims.


Rathinam_2011 and Lucas_2012 does not explicitly teach accessing the in-memory model of the database schema; accessing a set of rules comprising rules modeling rules applied by the database and additional use defined rules; simulating an application the set of proposed changes to the database the simulating comprising: selecting a change from the set of proposed changes as a selected change; mapping the selected change to a command on the in-memory model to update the in-memory model according to the selected change; determining if the command violates the set of rules; based on a determination that the command violates the set of rules, logging an error in association with the selected change and a state of the in-memory model; determining if a result of simulating the application of the set of proposed changes includes at least one error indicative of failure: if the result of simulating the application of the set of proposed changes includes at least one error indicative of failure, generating a report indicative of a prediction of a failure, the report including a context of the at least one error indicative of failure; and if the result of the simulation the application of the set of proposed changes does not include at least one error indicative of failure, deploying the set of proposed changes to the database based on a determination that the application of the set of proposed changes would be successful.”

Huang_2007 makes obvious accessing the in-memory model of the database schema; accessing a set of rules comprising ;  [evaluating] an application the set of proposed changes to the database the  [evaluating] comprising: selecting a change from the set of proposed changes as a selected change; (Figure 3; par 49: “… the model may represent all objects in the database or a portion of database objects…”;  FIG. 15 1508 “more elements present”; 1500 “select next element”) mapping the selected change to a command on the in-memory model to update the in-memory model according to the selected change  (par 76: “… during mapping in step 1202, it is discovered that a particular database structural entity is not present in the database model and is present in the desired database model, a drop delta definition structure element is needed to drop the entity from the model…”; par 96: “… these operations may include, for example, modifying the entity, dropping the entity, or adding a new entity…” FIG. 7); determining if the command violates the set of rules; based on a determination that the command violates the set of rules, logging an error in association with the selected change and a state of the in-memory model; determining if a result of  [evaluating] the application of the set of proposed changes includes at least one error indicative of failure: if the result of [evaluating] the application of the set of proposed changes includes at least one error indicative of failure, generating a report indicative of a prediction of a failure, the report including a context of the at least one error indicative of failure; and if the result of the  [evaluating] the application of the set of proposed changes does not include at least one error indicative of failure, deploying the set of proposed changes to the database based on a determination that the application of the set of proposed changes would be successful” (FIG. 3: 308: “compare” 312: “apply”; FIG. 11: “error element” FIG. 14: “codes equal yes or no – return true or false” FIG 15 1514 “error present”; par 68 “an error report is generated” par 69: “error list 1100”; (FIG. 3: 312 “apply module” FIG. 1514 error present yes or no therefore otherwise the process proceeds to the next step which is to apply the changes as per FIG. 3).

Rathinam_2011 and Lucas_2012 and Huang_2007 does not explicitly teach “simulating” nor “comprising rules modelling rules” nor “add additional user defined rules.”

Nanda_2011; however, teaches “simulating” page 1: “simulating demonstrates performance” “simulation in SQL performance analyzer to help predict how your application will perform on Oracle” “simulate and measure the activites of your database… to predict the performance you can expect” “based on simulation” “testing suite… to uncover potential issues and predict behavior in the new target environment”).

Huang_2007 and Lucas_2012 and Nanda_2011 are analogous art to the claimed invention because they are from the same filed of endeavor called database changes. At the time of the invention it would have been obvious to a person of ordinary skill in the art to combine Huang_2007 and Nanda_2011. The rational for doing so would have been that Huang_2007 is teaching to evaluate changes in a database and Nanda_2011 teaches to evaluate changes by simulation in order to “uncover potential issues and predict behavior in the new target environment”. Therefore it wouldhave been obvious to combine Huang_2007 and Nanda_2011 for the benefit of predicting performance of the database changes to obtain the invention as specified in the claims.


Rathinam_2011 and Lucas_2012 and Huang_2007 and Nanda_2011 “comprising rules modelling rules” nor “add additional user defined rules.”

Data_Integrity_2012; however, teaches “comprising rules modelling rules” (page 1: “constraints to enforce the business rules associated with your database”; page 3: “… define integrity constraints to enforce the business rules…” a constraint therefore is a rule modelling business rules) and “add additional user defined rules” (page 2: “complex integrity checking: a user-defined rule…”)

Rathinam_2011 and Lucas_2012 and Huang_2007 and Nanda_2011 and data_integrity_2012 are analogous art because they are from the same field of endeavor called databases. At the time of the invention it would have been obvious to a person of ordinary skill in the art to combine Rathinam_2011 data_integrity_2012. The rationale for doing so would have been that Rathinam_2011 teaches to download the schema of a database that includes constraints (par 48; 82) and data_integrity_2012 teaches to ensure the data integrity of a database by using constraints to ensure business rules are enforced. Therefore it would have been obvious to combine Rathinam_2011 data_integrity_2012 for the benefit of ensuring data integrity of the database to obtain the invention as specified in the claims.

Claim Objections
Claims 2 – 11, 13 - 20 objected to as being dependent upon a rejected base claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146